          Case 1:16-cv-00745-PLF Document 112 Filed 12/23/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 NATIONAL VETERANS LEGAL
 SERVICES PROGRAM, NATIONAL
 CONSUMER LAW CENTER, and
 ALLIANCE FOR JUSTICE, for themselves
 and all others similarly situated,
                         Plaintiffs,                         Case No. 16-cv-745-PLF

          v.

 UNITED STATES OF AMERICA,
                Defendant.

                                      JOINT STATUS REPORT

         As ordered by this Court on December 11, 2020, the parties file this joint status report to

explain how they would like to proceed now that the United States Court of Appeals for the Federal

Circuit has remanded this case for further proceedings. The parties have conferred and they

propose engaging in mediation for six months before proceeding further in this Court.

         On March 31, 2018, this Court issued its memorandum opinion on the parties’ cross-motions

for summary judgment on liability. See Nat’l Veterans Legal Servs. Program v. United States, 291 F. Supp.

3d 123, 126 (D.D.C. 2018). While briefing cross-motions on liability, the parties “reserve[ed] the

damages determination for” a later point “after formal discovery.” Id. at 138. On August 13, 2018,

this Court certified its March 31, 2018 decision for interlocutory appeal to the Federal Circuit under

28 U.S.C. § 1292(b). See Nat’l Veterans Legal Servs. Program v. United States, 321 F. Supp. 3d 150, 155 (D.D.C.

2018).

         On August 6, 2020, the Federal Circuit affirmed this Court’s decision on the parties’

motions for summary judgment and remanded the matter back to this Court for further

proceedings. See Nat’l Veterans Legal Servs. Program v. United States, 968 F.3d 1340, 1343 (Fed. Cir. 2020).

Since then, the parties have discussed several times by phone and email what proceedings remain

                                                      1
         Case 1:16-cv-00745-PLF Document 112 Filed 12/23/20 Page 2 of 4




for this Court, and whether mediation is appropriate. The parties have agreed on certain structural

aspects of any eventual settlement, but they plan to engage in mediation on the amount and details

of any settlement. At present, the parties are discussing participating in mediation with a private

mediator and thus do not believe that there is a need to refer this matter to a magistrate judge for

mediation. The parties have further agreed to a six-month mediation process and therefore request

a stay of all proceedings in this Court through June 25, 2021.

       Counsel for the parties will make themselves available by telephone or videoconference

should the Court have questions.

                                              Respectfully submitted,
                                              /s/ Deepak Gupta
                                              Deepak Gupta
                                              Jonathan E. Taylor
                                              GUPTA WESSLER PLLC
                                              1900 L Street, NW, Suite 312
                                              Washington, DC 20036
                                              (202) 888-1741
                                              deepak@guptawessler.com

                                              William H. Narwold
                                              Meghan S.B. Oliver
                                              Elizabeth Smith
                                              MOTLEY RICE LLC
                                              401 9th St. NW, Suite 1001
                                              Washington, DC 20004
                                              (202) 232-5504

                                              Counsel for Plaintiffs National Veterans Legal Services
                                              Program, National Consumer Law Center, Alliance for
                                              Justice, and the Class




                                                  2
        Case 1:16-cv-00745-PLF Document 112 Filed 12/23/20 Page 3 of 4




                                    MICHAEL R. SHERWIN
                                    Acting United States Attorney

                                    DANIEL F. VAN HORN
                                    D.C. Bar #924092
                                    Chief, Civil Division

                              By:   /s/ Brian J. Field
                                    BRIAN J. FIELD
                                    D.C. Bar #985577
                                    Assistant United States Attorney
                                    555 4th Street, N.W.
                                    Washington, D.C. 20530
                                    Tel: (202) 252-2551
                                    E-mail: Brian.Field@usdoj.gov

                                    Counsel for the United States

December 23, 2020




                                       3
         Case 1:16-cv-00745-PLF Document 112 Filed 12/23/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

I hereby certify that on December 23, 2020, I electronically filed the foregoing joint status report

through this Court’s CM/ECF system. All participants are registered CM/ECF users and will be

served by the CM/ECF system.

                                                     /s/Deepak Gupta
                                                     Deepak Gupta
